Per Curiam.

In this action, petitioner is contending that the trial court dismissed the charge of felonious assault and returned him to the penitentiary as a parole violator, and that the mittimus sending him to the penitentiary for felonious assault thus was void.
At the time of petitioner’s sentence for felonious assault, he was no longer on parole, having been granted a final release. The court’s journal entries completely refute petitioner’s contention in this matter. Such journal entries and the certificate of sentence show that petitioner pleaded guilty and was sentenced by the court on August 1, 1963, for the crime of felonious assault.

Petitioner remanded to custody.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.